Citation Nr: 1521559	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 2011, for the grant of service connection for ischemic heart disease status post myocardial infarction and stent.

2.  Entitlement to an initial rating in excess of 60 percent from September 1, 2011, for ischemic heart disease status post myocardial infarction and stent.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, January 2013, and December 2013 rating decisions of the VA Regional Office (RO) in St. Louis, Missouri.  

In a May 2013 rating decision, the RO granted an increase in the Veteran's ischemic heart disease disability rating from 30 percent to 60 percent.  As this does not constitute a full grant, the issue of a higher initial rating for ischemic heart disease remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran also appealed the issue of left lower extremity diabetic peripheral neuropathy.  In a September 2014 rating decision, the RO granted service connection for bilateral lower extremity diabetic neuropathy.  As the Veteran has not disagreed with the disability ratings or effective dates assigned, the Board concludes that the only issues remaining on appeal are those listed on the first page.

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  An original claim for service connection for a skin condition due to herbicides, and for "any and all benefits" to which the Veteran may be entitled to, was received in February 2004, more than one year after the Veteran was discharged from service.  

2.  Evidence obtained in connection with the February 2004 claims did not include a diagnosis of ischemic heart disease.  

3.  A claim for service connection for ischemic heart disease was not thereafter received until June 9, 2011.  

4.  There is no communication of record prior to June 9, 2011, that can be construed as a formal or informal claim for VA compensation benefits based on heart disease.

5.  The ischemic heart disease status post myocardial infarction and stent has not resulted in chronic congestive heart failure, workload of three metabolic equivalents (METs) or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

6.  The PTSD results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as anxiety; depression; chronic sleep impairment; flattened affect; panic attacks; impaired judgment; impairment of short and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

7.  The Veteran is service-connected for ischemic heart disease status post myocardial infarction and stent, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; type II diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; right lower extremity diabetic neuropathy, evaluated as 10 percent disabling; and left lower extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

8.  The Veteran's service-connected disabilities, particularly his ischemic heart disease and PTSD, preclude his substantially gainful employment. 

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 9, 2011, for the grant of service connection for ischemic heart disease status post myocardial infarction and stent have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

2.  The criteria for an initial rating in excess of 60 percent for ischemic heart disease status post myocardial infarction and stent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7006 (2014).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

4.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the Board is granting a TDIU, no discussion of VA's duties with respect to this issue is necessary.

The Veteran was notified in letters dated in July 2011 and November 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for an earlier effective date and a higher initial rating arise from his disagreement with the effective date and initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  A March 2013 deferred rating decision shows that the Veteran received benefits from the Social Security Administration (SSA) based on retirement, not disability; consequently, those records need not be obtained.  Pertinent VA examinations were obtained in December 2011 and March 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  Although the examination for the Veteran's PTSD is over three years old, the Veteran has not reported a worsening since the examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999) and 712 F.Supp. 1404 (N.D. Cal. 1989).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease . 38 C.F.R. § 3.816(b)(1)(i) (2014).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2)(i). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed.Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.

The Veteran was discharged from service in October 1969.  Post-service treatment records show while the Veteran complained of chest pain in February and March 1983, it was thought to be non-cardiac in origin.  Testing in March 1983 did not reveal ischemic heart disease.  An exercise stress electrocardiogram in February 2004 was abnormal and was positive for ischemia.  Myocardial perfusion imaging performed the same day in February 2004 was read to show normal myocardial perfusion and normal wall motion with a normal left ventricular ejection fraction.  These records do not show a confirmed diagnosis of ischemic heart disease.  

A claim seeking service connection for several disorders, including a skin condition as secondary to herbicide exposure and for "any and all benefits that I may be entitled to" was received in February 2004.

A rating decision dated in August 2004 denied the Veteran's February 2004 claims.  The code sheet does not indicate that ischemic heart disease was considered.  

A May 2011 discharge summary shows that the Veteran had had an acute myocardial infarction.  The record shows that the Veteran had not had that kind of chest pain before though he gave a history of having had two cardiac catheterizations and multiples stress tests, which were apparently normal (no blockages).  The Veteran's treatment records prior to May 2011 do not reveal a diagnosis of ischemic heart disease.

The Veteran's claim seeking service connection for ischemic heart disease was received by the RO on June 9, 2011.  There is no indication that a claim, formal or informal, seeking service connection for ischemic heart disease was received prior to June 2011.  

In an August 2011 rating decision, the RO granted service connection with an effective date of June 9, 2011, the date the claim was received.  

The Veteran was afforded a VA examination in December 2011.  The date of diagnosis of his ischemic heart disease was May 2011.

In a statement received in December 2014, the Veteran's representative argued that an earlier effective date is warranted pursuant to Nehmer.  Specifically, he argued that a medical diagnosis of ischemic heart disease was in or became a part of the Veteran's claims file while his February 2004 claim was pending and that such evidence was referred to in the August 2004 rating decision.  

Based on a review of the evidence, the Board concludes that an effective date earlier than June 9, 2011, for the grant of service connection for ischemic heart disease status post myocardial infarction and stent is not warranted.  In this case, although the Veteran had a claim pending in 2004 in which he sought service connection for a skin disorder as secondary to herbicide exposure, evidence submitted with respect to that claim did not show ischemic heart disease.  While a February 2004 exercise stress electrocardiogram was positive for ischemia, myocardial perfusion imaging performed the same day did not show ischemic heart disease.  None of the Veteran's treatment records prior to May 2011 when he had an acute myocardial infarction showed a confirmed diagnosis of ischemic heart disease.  The December 2011 VA examination reveals that the date of diagnosis was in May 2011; no medical professional has provided any opinion indicating that the Veteran had a confirmed diagnosis of ischemic heart disease prior to May 2011.  As ischemic heart disease was not found in the evidence considered in connection with the Veteran's February 2004 claim, the Board finds that an earlier effective date pursuant to Nehmer is not warranted.  

Here, the evidence as discussed above shows that entitlement arose in May 2011 when the Veteran was first diagnosed with ischemic heart disease after having an acute myocardial infarction.  The date of the claim seeking service connection is June 9, 2011.  The evidence does not show that a claim seeking service connection for ischemic heart disease, or any other heart disorder, was received prior to June 9, 2011.  The Veteran's only contention regarding an earlier effective date is based on Nehmer and his 2004 claim.  The Veteran has not reported filing a claim seeking service connection for ischemic heart disease prior to June 9, 2011.  The effective date in the case of an original claim is the later of the date of receipt of the claim or the date entitlement arose; in this case, the later of the dates in this case is June 9, 2011.  As such, the only effective date for the award of service connection that may be assigned for the Veteran's ischemic heart disease status post myocardial infarction and stent is the presently assigned date of June 9, 2011.
While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for ischemic heart disease status post myocardial infarction and stent should be earlier than June 9, 2011, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than June 9, 2011, for the grant of service connection for ischemic heart disease status post myocardial infarction and stent is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	B.  Initial and Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

		1.  Ischemic Heart Disease

The Veteran's ischemic heart disease status post myocardial infarction and stent is rated as 100 percent disabling prior to September 1, 2011, following the May 2011 myocardial infarction and as 60 percent disabling from September 1, 2011, under 38 C.F.R. § 4.104, DC 7006, which evaluates impairment from myocardial infarction.  As the Veteran is receiving the highest rating available prior to September 1, 2011, the Board is only considering the time period since that date.

Specifically, pursuant to DC 7006, a 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7006 (2014).

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

The Veteran was afforded a VA examination in December 2011.  There was no congestive heart failure.  Estimated METs were five and a stress test was ordered.  The examiner noted that an echocardiogram in May 2011 showed a left ventricular ejection fraction of 71 percent.  An October 2012 addendum shows that the Veteran was a no show for the stress test.  

A March 2013 VA examination shows that the Veteran did not have congestive heart failure.  No exercise stress test was done and based on the Veteran's responses, his METs level was estimated to be greater than three and less than five resulting in dyspnea and fatigue.  The examiner did not conduct any testing to determine the left ventricular dysfunction as the available medical evidence was deemed to sufficiently reflect the severity of the Veteran's cardiovascular condition.  

A December 2013 VA treatment record shows that the Veteran's coronary artery disease was stable and that a stress test needed to be done.  The Veteran's VA treatment records were obtained in April 2014 and no stress test is of record; the Veteran has not reported having undergone a stress test.  His treatment records do not show any indication of congestive heart failure, workload of three METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 60 percent for ischemic heart disease status post myocardial infarction and stent is not warranted.  A 100 percent rating contemplates chronic congestive heart failure, workload of three METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  The VA examinations and treatment records do not show, nor does the Veteran contend, that he has chronic congestive heart failure.  The evidence also does not show, nor does the Veteran contend, that his disability results in a workload of three METs or less.  Although the December 2013 record suggests that a stress test was needed, additional records after that do not indicate that one was ever done.  As neither the Veteran nor his representative have reported that this stress test actually occurred, the Board finds that a remand to obtain additional treatment records is not necessary.  Consequently, the evidence fails to show that the Veteran's ischemic heart disease results in a workload of three METs or less.  Additionally, the Veteran has been shown to have an ejection fraction of 71 percent.  There is no evidence to suggest that he has left ventricular dysfunction with an ejection fraction of less than 30 percent.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the criteria for an initial rating in excess of 60 percent for the Veteran's ischemic heart disease status post myocardial infarction and stent have not been met.  

		2.  PTSD 

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2014).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran was provided a VA examination in December 2010 in connection with an earlier claim, which is within the time period for evaluating the Veteran's September 2011 claim.  He reported symptoms of sleep apnea daily that were severe and persistent; moderate panic attacks that occurred three to four times per week and lasted for 20 to 25 minutes; mild depression with intrusive thoughts that lasted for minutes three times per week or during extended quietness; and mild anxiety daily that was persistent.  The Veteran's quality of marital and/or family relationships was reported to be fair, nothing traumatic.  The degree and quality of social relationships was also fair.  The Veteran reported going out occasionally.  There was no history of assaultiveness or suicide attempts.  The Veteran reported being unable to sleep for the simple reason that when he was out in the field, he had to stay alert.  He reported being short-tempered and could not stand to be interrogated.

Examination revealed no impairment of thought process or communication; no delusions or hallucinations; no inappropriate behavior; and no suicidal or homicidal thoughts or intent.  The Veteran was able to maintain minimum personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  There was no memory loss or impairment; obsessive or ritualistic behavior that interfered with routine activities; or irrelevant, illogical or obscure speech patterns.  The examiner indicated that the Veteran's depression and anxiety had minimal interference with employment and social functioning while his panic attacks made him want to urinate.  He did not have impaired impulse control.  A GAF score of 52 was assigned.  The examiner noted that the Veteran's main symptom that he reported was his inability to sleep.  He observed that the Veteran had problems with being around people and wanted to be alone at times.  He also had problems with trusting and did not seem to be able to settle down.  The Veteran reported that he went into a panic attack when his girlfriend interrogated him.  The examiner noted that the Veteran, currently dating a 61 year old woman, could not seem to get married and was unable to commit to any relationship.  He examiner noted that the Veteran had a doom and gloom idea of life.  

The examiner opined that the Veteran's PTSD resulted in decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  The examiner reported that the Veteran seemed to be able to maintain steady employment despite his set of problems.  The Veteran's symptoms were challenging at times and there were times he had real problems coping.  The Veteran got into problems with his girlfriend who did not understand when he was stressed out and needed "alone time and down time."

A March 2011 record shows that the Veteran lived alone but had a girlfriend.  His mood/affect was abnormal; he reported feeling stressed out.  He denied delusions/hallucinations and feeling suicidal/aggressive.  He was alert and oriented times three with good concentration.  A GAF score of 55 was assigned.

An August 2011 psychiatric evaluation from J.L., M.D. shows that the Veteran was opined to have significant PTSD.  The Veteran reported feeling sad much of the time and that his future was hopeless and would only get worse.  He reported seeing a lot of failures when looking back.  The Veteran indicated that he did not enjoy things as much as he used to.  He reported that he felt quite guilty most of the time, was being punished, and was disappointed in himself.  He indicated that he was more critical of himself than he used to be and he felt like crying, but could not.  The Veteran reported being so restless or agitated that he had to keep moving or doing something.  He reported that it was hard to get interested in anything and that he had much greater difficulty in making decisions than he used to.  The Veteran indicated that he did not consider himself as worthwhile and useful as he used to.  He reported having less energy than he used to have, sleeping a lot less than usual, and being much more irritable than usual.  He reported that his appetite was much less than before.  The Veteran reported that it was hard to keep his mind on anything for very long, he was too tired or fatigued to do a lot of the things he used to do, and he was much less interested in intimacy.

The Veteran also had moderate to severe symptoms of general anxiety including experiencing numbness or tingling; feeling hot; wobbliness in legs; being unable to relax; fearing the worst happening; being dizzy or lightheaded; heart pounding and racing; being unsteady; feeling terrified and scared; being nervous; fearing losing control; having difficulty breathing; fearing dying; having indigestion or discomfort in abdomen; face being flushed; and sweating not due to heat.  The Veteran also had panic attacks with flashbacks and dissociation.  

The Veteran also reported obsessions such as violent and horrific images; fear of doing something embarrassing; fear of acting inappropriately; contamination obsessions; hoarding; religious obsessions; obsessions of fear of saying the wrong thing; bothered by noises; somatic obsessions; and cleaning and checking compulsions.

Dr. J.L. summarized that the Veteran presented with symptoms of alteration in sleep, poor concentration, anxiety, isolation, decreased self-esteem, mood swings, memory difficulty, panic attacks, flashbacks, and anger outbursts.  Mental status examination revealed that he was alert and cooperative.  His affect was pleasant and he had anxiety related to discussion of Vietnam.  There was no evidence of formal thought or thought content disorder such as delusions or hallucinations.  He was oriented, had a good fund of general knowledge; and intellect was normal.  A GAF score of 35 for illness was assigned.  Dr. J.L. opined that he Veteran's symptoms included flattened affect, panic attacks, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran was provided a VA examination in December 2011.  A GAF score of 60 was assigned, which the examiner indicated reflected mild to moderate functional impairment.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted reviewing the December 2010 VA examination and August 2011 evaluation from Dr. J.L.  The Veteran reported that he was not currently in a relationship and that his relationship ended in May 2011 due to it having "too much drama."  The Veteran stated that he could not handle relationships and snapped at them for no reason.  He reported that he had been dating that woman for three years and that they had not been living together.  The Veteran reported living alone.  He indicated that his relationships did not typically last very long because of his "feeling of being smothered."  He reported that he did not like being asked many questions and did not like frequent arguments.  The Veteran reported having "great" relationships with his three kids and that he spent time with them when possible and went to restaurants.  He reported that his kids frequently checked on him.  The Veteran reported trying to get out once a week; he went out alone on Saturday nights to a local bar.  He reported recently visiting friends on the west coast.

The Veteran stated that his biggest frustration was in his inability to sleep.  He noted that he lived in a perpetual state of stress.  The Veteran stated that he felt a persistent state of fear with an average fear of seven to eight out of ten.  He noted that that fear was still there, even when he was partying with his friends.  The Veteran reported experiencing severe panic attacks about twice a year and smaller panic attacks approximately once every two months.  Those usually occurred when it was quiet and without warning.  The Veteran noted that the surprising factor of the attacks made it hard for him to ever completely relax because of the potential for the attack to occur.  

Examination revealed that he Veteran had symptoms of depressed mood; anxiety, panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's symptoms produced a moderate level of functional impairment.  The examiner noted that the Veteran exhibited a constricted range of motion and a generally flattened affect.  The Veteran reported chronic sleep problems, which appeared to be at least partially attributed to persistent feelings of anxiety and fear.  He described bouts of depression.  He reported significant difficulty entering into and sustaining interpersonal relationships due to his difficulty getting close to people.  

Prior to retirement, he described problems getting along with supervisors and a preference to be left alone.  He experienced panic attacks on an every other month basis and which occurred without warning.  He reported problems with attention/concentration and noted that he often forgot what he was doing when in the middle of doing it.  He evidenced appropriate motivation as he recently went on vacation and was in the process of starting his own business to occupy his free time.  His reasoning and judgment were sound.  No long-term or short-term memory deficits were observed and his ability to understand complex commands was intact.

A February 2012 VA treatment record shows that he went out to drink twice a month or so when he went out with his girlfriend.  He reported going to visit his girlfriend in Oklahoma.  He had no suicidal thoughts.  His mood/affect was abnormal; he was tense and anxious.  There were no delusions/hallucinations.  He was not suicidal or aggressive; was alert and oriented times three with good concentration; his appetite was good; and sleep was fair.  A GAF score of 55 was assigned.  

A June 2012 record shows that the Veteran was well dressed and well groomed.  He was no longer with his girlfriend and lived alone.  It was noted that he seemed to be well adjusted.  His appetite was good and his sleep was fair.  His mood/affect was abnormal; the Veteran reported that if he sat in one place, he thought about the war and felt sick in his stomach.  There were no delusions/hallucinations and he was not suicidal or aggressive.  He was alert and oriented times three with good concentration.  A GAF score of 55 was assigned.  

None of the Veteran's treatment records have shown symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

Based on a review of the evidence, the Board concludes that a rating in excess of 50 percent is not warranted at any time during this appeal.  In this case, the evidence fails to show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.   

The evidence as discussed above has not shown any of the symptoms indicative of a 70 percent rating.  Additionally, the Veteran's GAF scores at the VA examinations and in his VA treatment records ranged from 52 to 60, indicative of moderate symptoms, which are not consistent with a 70 percent rating.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In this case, while the Veteran's PTSD does cause occupational and social impairment, deficiencies in most areas have not been shown.  With regards to work, for the reasons set forth below, the Board is granting a TDIU, due in part to his PTSD.  As such, any work deficiencies resulting from the Veteran's PTSD will be compensated for with the award of a TDIU.  

With regards to family relations, the Veteran reported to the December 2011 examiner that he had "great" relationships with his three kids and that he spent time with them when possible.  Additionally, the December 2010 examiner described the quality of the Veteran's family relationships as fair.  Considering that the Veteran has maintained "great" relationships with his children, and the quality of his relationships has been described as fair, the evidence weighs against a finding of deficiencies in family relations equating to a 70 percent rating.  

The evidence also does not show deficiencies in judgment.  The Board acknowledges Dr. J.L's opinion that the Veteran's symptoms included impaired judgment.  However, the currently assigned 50 percent rating specifically contemplates impaired judgment.  Dr. J.L.'s evaluation does not show that any impairment of judgment results in deficiencies supporting a 70 percent rating.  The VA examinations as well as the Veteran's treatment records all fail to show deficiencies in judgment warranting an increased rating.  

Additionally, deficiencies in thinking have not been shown.  The December 2010 examination revealed no impairment of thought process or communication.  Dr. J.L.'s evaluation also shows that there was no evidence of formal thought or thought content disorder such as delusions or hallucinations.  None of his treatment records have shown deficiencies in thinking such that a 70 percent rating is warranted.  Furthermore, deficiencies in mood supporting a 70 percent rating have not been shown.  Although the Veteran's VA treatment records show an abnormal mood and the December 2011 VA examination shows a depressed mood, deficiencies in the Veteran's mood have not been shown to warrant an increased rating.  No medical professional has provided any opinion indicating that any mood deficiencies result in occupational and social impairment warranting a 70 percent rating.  

Throughout this appeal, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances have not been shown; and the inability to establish and maintain effective relationships.  While Dr. J.L. indicated that the Veteran had obsessions, such evaluation does not show that any obsessional rituals interfered with routine activities.  The VA examinations and treatment records also do not show such symptom.  

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  

Rather, the evidence indicates that the Veteran has occupational and social impairment, with reduced reliability and productivity due to such symptoms as depression; anxiety; chronic sleep impairment; flattened affect; panic attacks; impaired judgment; impairment of short and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As such, the evidence supports a finding that the Veteran's actual PTSD symptomatology and resulting occupational and social impairment is adequately compensated for by the assigned 50 percent rating.   

The Board notes that the reported GAFs score of 52 to 60 are indicative of moderate symptoms, which are consistent with a 50 percent rating, while the GAF score of 35, indicative of some impairment in reality testing or communication, is not consistent with a 50 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In light of the actual symptoms shown during this appeal, notwithstanding the lower GAF score, the Board concludes that the Veteran's PTSD impairment is consistent with the presently assigned 50 percent rating.  

In this case, the extent and severity of the Veteran's PTSD reported and/or shown is suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as anxiety; depression; chronic sleep impairment; flattened affect; panic attacks; impaired judgment; impairment of short and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, i.e., the level of impairment contemplated in the assigned 50 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met.  


		3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's ischemic heart disease and PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  To the extent that the Veteran does have interference with his employment, the Board is granting a TDIU.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's ischemic heart disease and PTSD have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

	C.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include ischemic heart disease status post myocardial infarction and stent, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; type II diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; right lower extremity diabetic neuropathy, evaluated as 10 percent disabling; and left lower extremity diabetic peripheral neuropathy, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

As the Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU, the Board must now determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  

Although the RO sent the Veteran a 2012 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability," it was never returned.  Consequently, details of the Veteran's educational and employment history are not known.  

The December 2011 examination for the Veteran's ischemic heart disease shows that it was opined to not impact his ability to work.  The December 2011 VA PTSD examination shows that the Veteran reported retiring in 2010 after working with a security company for two years.  He reported that his retirement was prompted by frustration with the company.  He reported having an office cleaning job four hours a week and starting a new business selling designer clothes out of his home.  

The Veteran was afforded VA examinations for his ischemic heart disease, erectile dysfunction, and peripheral neuropathy disabilities in March 2013.  The Veteran's ischemic heart disease was opined to impact his ability to work.  The Veteran reported getting fatigued easily, with dyspnea when exercising.  His major problem was anxiety attacks that started after his myocardial infarction.  The Veteran's erectile dysfunction had no impact on his ability to work.  The Veteran's bilateral lower extremity neuropathy was also opined to have no impact on his ability to work.  

An earnings statement showing the Veteran's annual earnings from 1964 through 2012 was submitted by the Veteran in August 2013.  This shows that the Veteran earned $8534.10 in 2010, nothing in 2011, and $1720.00 in 2012.

A July 2013 vocational evaluation from S.B, M.D. shows that the Veteran's claims file and earnings record were reviewed.  Dr. S.B. noted that the Veteran had a high school education and some post-military training at a police academy.  It was noted that the Veteran's post-military employment consisted of work as a security officer and that he retired in 2011 due to dissatisfaction with the work environment and his emotional tolerance in the workplace.  The Veteran reportedly continued to work part-time for 20 hours per week.  The Veteran reported that he had overall fatigue and numerous body aches as a result of the heart condition, in addition to his diabetic neuropathy.  Dr. S.B. opined that the severity of the Veteran's physical symptoms and emotional symptoms with periodic flare-ups appeared to be significant enough to render him unable to work full-time; that was related to his service-connected heard condition and PTSD.  Dr. S.B. opined that the Veteran should not be considered capable of full-time work based on the performance of his part-time work.  The Veteran's part-time work was performed at a pace he could dictate and allowed for rest breaks more readily than most competitive employment.  

An April 2014 VA examination for the Veteran's lower extremity neuropathy shows that it did not impact his ability to work.  
Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background as discussed by Dr. S.B., as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

The March 2013 VA examination for the Veteran's ischemic heart disease shows that it impacted his ability to work.  The comprehensive evaluation from Dr. S.B. shows that the Veteran's ischemic heart disease and PTSD render him unable to work full-time.  Although the Veteran has been shown to be working part-time during this appeal, substantially gainful employment has not been shown.  As discussed above, the Veteran was shown to have only earned $1720.00 in 2012, weighing against a finding that the Veteran is capable of maintaining substantially gainful employment.  Dr. S.B.'s opinion supports a finding that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The fact that the Veteran's ischemic heart disease and PTSD are rated as 60 percent and 50 percent disabling, respectively, further supports the Board's finding that the severity of those disabilities is sufficient to affect the Veteran's employability.  

The evidence of record, primarily the uncontradicted report from Dr. S.B. shows that the Veteran is primarily unemployable due to his service-connected ischemic heart disease and PTSD.  In light of the Veteran's ischemic heart disease causing fatigue and his lower extremity neuropathy, as well as his previous employment as a security officer and education of a high school degree, the evidence does not show that the Veteran is able to obtain and maintain employment consistent with his employment and educational background.  Therefore, the Board concludes that the award of a TDIU is warranted. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his ischemic heart disease and PTSD, the medical evidence of record, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.


ORDER

Entitlement to an effective date earlier than June 9, 2011, for the grant of service connection for ischemic heart disease status post myocardial infarction and stent is denied.

Entitlement to an initial rating in excess of 60 percent from September 1, 2011, for ischemic heart disease status post myocardial infarction and stent is denied.

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits. 



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


